NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 11 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HOWARD LEE WHITE,                               No.    18-16899

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00573-MMD-
                                                WGC
 v.

ROMEO ARANAS; et al.,                           MEMORANDUM*

                Defendants-Appellees,

and

ISIDRO BACA, Warden; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                              Submitted June 7, 2019**

Before:      FARRIS, TROTT, and SILVERMAN, Circuit Judges.

      Howard Lee White, a Nevada state prisoner, appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and negligence. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because White failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent or negligent to White’s dietary needs. See id. at 1057-60 (a

prison official is deliberately indifferent only if he or she knows of and disregards

an excessive risk to inmate health; medical malpractice, negligence, or a difference

of opinion concerning the course of treatment does not amount to deliberate

indifference); see also LeMaire v. Maass, 12 F.3d 1444, 1456 (9th Cir. 1993);

DeBoer v. Senior Bridges of Sparks Family Hosp., 282 P.3d 727, 732 (Nev. 2012)

(setting forth the elements of a traditional negligence claim under Nevada law).

      White’s motion to substitute party (Docket Entry No. 16) is denied.

      AFFIRMED.




                                          2